Matter of Ivania L.V. (Liz C.) (2016 NY Slip Op 03972)





Matter of Ivania L.V. (Liz C.)


2016 NY Slip Op 03972


Decided on May 19, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 19, 2016

Tom, J.P., Saxe, Richter, Gische, Webber, JJ.


1199A 1199 1198

[*1] In re Ivania L.V., and Another, Children Under the Age of Eighteen Years, etc., Liz C., Respondent-Appellant, Commissioner of Social Services of the City of New York, Petitioner-Respondent.


Steven N. Feinman, White Plains, for appellant.
Zachary W. Carter, Corporation Counsel, New York (Elizabeth I. Freedman of counsel), for respondent.
Tamara A. Steckler, The Legal Aid Society, New York (Diane Pazar of counsel), attorney for the children.

Order of disposition, Family Court, New York County (Clark V. Richardson, J.), entered on or about December 11, 2014, which, to the extent it brings up for review fact-finding orders, same court and Judge, entered on or about August 6, 2014 and November 10, 2014, found that respondent mother neglected her son and derivatively neglected her daughter, unanimously affirmed, without costs. Appeal from fact-finding orders, unanimously dismissed, without costs, as subsumed in the appeal from the order of disposition.
The mother does not challenge the Family Court's finding that she educationally neglected her son, and we find that a preponderance of the evidence supports the court's finding that she also neglected him by failing to provide him with adequate food, clothing, and shelter (see e.g. Matter of Shawntay S. [Stephanie R.], 114 AD3d 502 [1st Dept 2014]; Matter of Amondie T. [Karen S.], 107 AD3d 498 [1st Dept 2013]).
The mother's neglect of her son, both educationally and based on his lack of food, clothing and shelter, as well as her failure to plan for his future, demonstrated a fundamental defect in her understanding of her parental duties, sufficient to support a finding of derivative [*2]neglect with respect to her daughter (Matter of Justine N. [Patricia M.], 136 AD3d 452 [1st Dept 2016]; Matter of Jason G. [Pamela G.], 126 AD3d 489 [1st Dept 2015]; Matter of Danny R., 60 AD3d 450 [1st Dept 2009]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 19, 2016
CLERK